OFFICE   OF   THE   ATTORNEY       GENERAL       OF    TEXAS

                             AUSTIN




oounty
   Attdlnof
   OOuJhf
Eononblo Sm
Oorpll
               R. Hoar8

arto8villo, Toxrr




           ro h6rr rour lott
rubjrrt uh%oh rorbr a8 foil




                          ry 1, 1943 onl           about $0
                               In the orIa lnal 94 000
                                 on6     no4it.6      *&at
                                 4~4~    thou&      the Govrsm-
     mat   bail ha4 jw7raO8ri~     ot tb6ir        QrOQOrt14B
     for fmm 6 to 10 moatha.            Aa la a h
                                                settle-at




                                                                CENEIIAL   OR F,RS,
Honoreblo Ta R.                   Y44r4,         Pagq       a




    wag rtr                   8hr Qorernaon8 ho16                       out   ot   the umorr
    prymnt the 1961 taxa8 and thora with whloh ther
    hsrr rrttlodrlwo Jaarsrl lat thof hsro hold
    out    40t   th0 1942 tam4
                          04ly b4t th0 1943 tar44
    mm well, oa the be818 thrt‘\1%10had not ootually
    p444.d               to    tbo   Qotrrnm4nt                 until tha 60&r             mro
    Sl@d.
                 “Iath e
                       35,00
                           mo          a large sumbor
                            0m ltianrlon
    ot    the            0woIr4      hrd        ken
                                            their        tom06           to   Tserte
    proprrtlrr b4fox-4January 1, 19b3 on6 the b414n44
    ~111 b4 r0244d.outdthln                                      the     no*       30 a4p.
                 *It 4pp4rr4 to                   b9    8       grrrr     lnjastlor to ioroo
    thrrr lrnd 0waor8 t0 Qat prOp4?ty t4S-44on                                               property
    th a th
          t rlyatuolly reooltr4 little beooflt trap
    lo the roar 1942 but muah more 80 to now torer
    thornto p8r tax04 iOr lhlr per Ron they have
    not br8n on the property  rlthin 8 to 12 mmthe,
    Ilkwi84 It lpprorr Pnja8t   to roqulro the oundf~
    1~ the lxtrnslm area to pay tax.4 ior thlr par
    uhon thry mm   farood to vaoato the 8amo prim
    to    January                Y,+lj.

         *The governmentropresontatireshero t441
    thsc        I4 ljstJust, howare, thry ray that
                 tf;lr
    thora 18 no other rr8hhodwhrroby the ram@ oaa
    bo handlra la lo far 18 they are oonoornod. In
    *irr or this lttltuda    looal gov4mmat   0tri4r
    ham submittad   to a4 thm l ttaohe4 rbrolutlon
    rtrtlag that It the 8ef~dIS pas44d by the Com-
    mIaolo~r8* Court of Coryall Couutr they dll
    ~81~4 aaT turthor eollbotloa ot taxI frtn
     ownor               lmolr44           ia thorns tran8astlonr.
          “The Uoaalralon~~ Court h48 lxpr488od 4
     dealrato  errauto    thl8 nrolutlon, hewbvcr,
     to41 that thry    how no logs1 ruthorltr to 60
     00.

                 "81~44 n hero no prverdrnt in uttorr
     or   thlr      nsturo I woald llko 4n 0 lnloa from
     rour d4prrtaeat                       a4    to     vhothw           t hp 4    r44oI
     lutlon l4n b4 logslly parrod by the Connl~~~lomra
     Oourt and It eo what prorodwo o&a k follo~6
     by the tax ofrlowr of tho County ln oarrylng
     out tha 8ame.*
Honorrbla        Ta   R,   Roars, P4c4 3


                 IOU lm  that the Coamlmmlonorm~Court
                            mWme6
18 without ruthorltt to ord4rthat ao tmxom 8hall ba
lot104 upon i4aa anod on famary 1st br prlvato part104
4tm tbow po8nm8lon ot mueh land 80~ hvo pnrlowly
ken   takwa by the To’rdrrrl
                          Qmrraaont                        p4dln#       8squlmltl~
ot the       thoroto. Th4 owaer oi lati a4 ot f4nuarl
          11th
1st 1s llablo tor mtetr and eopmty ad raloru hxom
thoreon rlthoot rrgwd to rho may he+o po88emmlao 02
th4 land.
          Art1014 8, +&Ion   10 oi tho Ccmstltutla4 ot
Toxmm oxpr488ly torm    the roleare ot tuna. Thlm~oon-
ltitutional prwl4lon rr4dm 44 iollowmt
           *The Lo lmlatul* shall har4 no power to
      nloame thr Pnbfibltantm ot, or propart in,
      a lIz
         lo u a ty,
                 OitF           or town*           frar   thr &mJaent
      ot tax04 lorlod tor Ftat4 or County urpo444,
      unl*mm la 4aaa ot  root pobllo or1oatty la
          rtlah4ountr, offt. or torn, v&on suoh
      "I oarnony k made br a toto of two-thirds
      re
      or raoh houao gotth4 I.cglrlatum.*
                 Spsrklng ot thla Con4tltutiO4.elpPOvl4iOn, the
?upreme Court ot Toum         In Jonas v. WlllLms, 45 E.W. (26)
130 maldt

                 *mmptlonm      rroa taxation 4x-a r4tgwbed
      not only        44   In 6aromtlon            or   morrnlca a*
      thorltf; but of ~&on                 rigbl        am ~411; Thof
      a44t k ltrlotl~l                     lxt4ndol
                                    o44truoa.
                                   446 not
      bepond the wpnmm   roqulnmntm o? the lmn-
      guago umod, not only am to the rarcplngof the
      lt4tut44grant1 rxomptlons, but mmto th4
       owr           2 llattuo to eaaot thm.4
            ot thr I..@
      s   Authorltir8oitod.)
          It the Legimlaturr 1s torblddon to gaot a ro-
loaao of taxer It tollo*m, at 00ur80, that tho Oonudmdonrrm’
Oourt 14 ulthout authority to do 40. Hs h8r6 4i44u4406 aoro
fully tho quomtloa rrlrtlqg to 84 raloru tax llablllt~
upon load loqulr8d or to b4 laqulrod by the B&oral Qwem-
gent In opition ??~a.O-4613 and O-4749, ooplam of mhloh
                                                                                     'e
sonorablo Tea l!.HIorB, Paga 4


@nlonm   are   rnoloar~ ha-with.
          The tomgolly oonoluolarr1s bored upon the mtota-
leat o ttoot lontalnod In your lottor *that tltlo hrm not
aotudlly prsmod to the Gotornamt until the drodm wore
          70 wish to oall your lttontlon, howrror to Footion
            w USC& uheroby the P&oral Qororamont MJ,
lf It l184t8 to 40 80, roquln  tit10 to lan4 upon till4
ln the Todrrol Oourt wherrln oondemnrtlon prooardlngmem
QMdi4, a *drclaratlon of taking*. Said rtatuto (Fob. 26,
1931, o. 307 # 1, 46 Stat. 1421) roads In part am tollowmr
           "In any prooerdlng In 4ay oourt OS
     thr United State8 outmid@ of tho Dlatrlot of
     Columblo whloh har barn or may W lnmtltuto4
     by and in the nom4 Of and U&W    the authority
     of thr United Stetem ?or the aoqulmltloa c&
     any land or easement or right of way in land
     tor publlr PRO, the petitionor may flle In the
     aauer, with the petition or ot any time  boron
     judgmnt, a drolaratlon ot taking signed by
     the authority 4mpowsr44 by law to aoqulro the
     lend8  drsorlbad in the petitioa, drolsrlng
     that maid lands are thorobytaba tor the us0
     of C,hoUnited States. . . .
          *upon th0 riling  maid 64014ratlon or
     toking and 0r ths a4p04it in the aotlrt,to
     the use or the prrsonr lntltlod thorrto, or
     the aaount or thr estimated  4oatp4n4ctlaistated
     In lald doolarotlon,tltla to thr ma14 lands
     In tee mlmplo absolute, or muoh lrrr estate or
     Intorest therein a4 14 0proiri0d In maid doolare-
     tlon, shall vest In thr Unltod 8tatem of Amarloa. . .
           In the rrrnt thr United States ham, by tha manor
 outllmd in the above mtatutr, l0tuaUy aoquirod tltlr in
 toe slmpla to any of tha lrnda in quostloo prior to January
 1, 1943, no tu 00~14 thereattor be lmaomood against the
Ronorrble ?or B. Noerr, Pago 5


land or.tho tonmar ornor thoroaf ior the year 1943. X%
doe8 not •~ oar troa four 1ott.r that      the lbeolute tltlo $0
ll  of ahe E anda larolrod wm 80 roqulrrd.       We ham dirrotod
hour rttrntloa to the   stetuta   8hould   l   dtuatlan   hamafter
srire where it 1~ applloablo.


                                     ATTORNl!YQrNERALOFTRXAS



                                                    Welter R. Kooh
                                                         Aaairtant